     Case 6:18-cv-00180-ADA-JCM Document 10 Filed 10/11/18 Page 1 of 16



                                                               FILED
                IN THE UNITED STATES DISTRICT COURT
                                                                    112018
                 FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


CLINTON STRANGE,
Plaintiff
                                                   6:1 8-CV-OO 1 80-ADA-JCM




V.




GLOBAL VIRTUAL OPPORTUNITIES, INC.,
Defendant




       PLAINTIFF'S MOTION FOR CLERK'S ENTRY OF DEFAULT
    Case 6:18-cv-00180-ADA-JCM Document 10 Filed 10/11/18 Page 2 of 16




                               Preliminary Statement:

   Pro Se Plaintiff Clinton Strange hereby moves, pursuant to Federal Rule of

Civil Procedure 55(a), for entry of Default by the Clerk for the United States

District Court for the Western District of Texas as to Defendant GLOBAL

VIRTUAL OPPORTUNITIES, INC. on the basis that Defendant failed to serve a

response to Plaintiff's complaint within the time permitted under Federal Rule of

Civil Procedure 12(a), and Defendant has not otherwise appeared in this action.




 Factual Statements Regarding Lawful Service of Summons and Complaint:

   1.   Plaintiff filed his complaint over-the-counter "otc" with the U.S. District

        Clerk's office in the Waco, Texas Division on July 3, 2018. [ECF No.7].

   2. On September 6, 2018 at 10:18am CST a Deputy U.S. Marshall served an

        individual named M. Diaz the summons and complaint at the address of the

        Defendant's registered agent. [ECF No. 8].

   3. The Deadline for a response by the Defendant to the Summons and

        Complaint was September 27, 2018. [ECF No.8].

   4. Defendant has failed to respond to the summons and complaint that Plaintiff

        caused to be served upon Defendant's registered agent by the U.S. Marshall
 Case 6:18-cv-00180-ADA-JCM Document 10 Filed 10/11/18 Page 3 of 16




   Service on September 6, 2018 at 10:18am CST. Defendant has not filed any

   response to the Plaintiff's complaint, Defendant has not entered an

   appearance in this matter, nor has Defendant sought additional time within

   which to respond or otherwise appear in this action See Declaration of

   Clinton Strange attached as Exhibit A.

5. Under Federal Rule   of Civil Procedure 55(a), "[w]hen a party against whom

   a judgement for affirmative relief is sought has failed to plead or otherwise

   defend and that failure is shown by affidavit or otherwise, the clerk must

   enter the party's default."

6. Accordingly, the Plaintiff respectftilly requests that the Clerk enter default

   against Defendant.

7. The Defendant's Registered agent resigned on September 18, 2018. Plaintiff

   as of the date of this filing has no listed registered agent to serve copies of

   court filings on aside from the Defendant, and the Texas Secretary of State

   See Exhibit B.
 Case 6:18-cv-00180-ADA-JCM Document 10 Filed 10/11/18 Page 4 of 16




8.     WHEREFORE, Plaintiff prays that the Clerk will enter ajudgement of

     Default against the Defendant.



     Respectfully Suii1ed,


     Clinton Strange                  Dated
     Pro Se
     7021 Winburn Drive
     Greenwood, LA 71033
     318-423-5057
     parsrnllc@gmail. corn
 Case 6:18-cv-00180-ADA-JCM Document 10 Filed 10/11/18 Page 5 of 16




                              Certificate of Service:
1. I, Clinton Strange, hereby certify that I have served upon the Defendant and
          The Texas Secretary of State a copy of this court filing styled as
      "PLAINTIFF'S MOTION FOR CLERK'S ENTRY OF DEFAULT".

2. The mailings were addressed to:

   Office of the Secretary of State
   Corporations Section
   P.O. Box 13697
   Austin, TX 78711-3697
   &
   Global Virtual Opportunities, Inc.
   6701 Guada Coma Drive
   Schertz, TX 78154
3. The mailings were deposited in the U.S. Mail on      /Of-2O       I   "

4. Under the pains and penalties   of perjury of the laws of the United States of
   America I, Clinton Strange, declare that the above statements are both true
   and correct.

  X    (J',{   -25f
        Clinton   Stige                   Dated
  Pro Se
  7021 Winburn Drive
  Greenwood, LA 71033
  318-423-5057
  parsmllc@gmail.com
                                                                     i-
                                                                                                  71oi
Case 6:18-cv-00180-ADA-JCM Document 10 Filed 10/11/18 Page 6 of 16




                                                                                                         Thxcxs
                                                                                                         Co              s   Se c
                                                                                                         fa8n     /37
                                                                                                                                    7'7(( -3C77
                                                                     7.2(
                                                                      ree1   u.)   e   c11   L4 7fO
                                                                                                                                              ei
                                                                                                              G/,4r(    tirh(       Oçori
                                                                                                                  7Ot    G0L         COlvtc
                                                                                                                                                   7'(S-j'
                                                                                                              cerfz)T)
Case 6:18-cv-00180-ADA-JCM Document 10 Filed 10/11/18 Page 7 of 16




                        EXHIBIT A
      Case 6:18-cv-00180-ADA-JCM Document 10 Filed 10/11/18 Page 8 of 16




                 IN THE UNTTED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


CLINTON STRANGE,
Plaintiff
                                                    6:1 8-CV-OO 1 80-ADA-JCM




I!,




GLOBAL VIRTUAL OPPORTUNITIES, INC.,
Defendant




       PLAINTIFF'S DECLARATION IN SUPPORT OF PLAINTIFF'S
              MOTION FOR CLERK'S ENTRY OF DEFAULT
     Case 6:18-cv-00180-ADA-JCM Document 10 Filed 10/11/18 Page 9 of 16




             I, Clinton Strange, under penalty of perjury, state as follows:
   1. I   am over the age of 18, and as the Self Represented Plaintiff in this action
        have personal knowledge of all facts set forth in this Declaration.
   2.   I am familiar with the file, records, and pleadings in this matter.
   3.   The summons and complaint in this action were served upon the Defendant
        September 6, 2018. [ECF No. 8].
   4.   Pursuant to Federal Rule of Civil Procedure 12(a), Defendant was required
        to respond to the complaint on or before September 27, 2018. [ECF No.8].
   5.   Defendant has not entered an appearance to this matter, Defendant has not
        served a response within the time allowed by law, and Defendant has not
        sought additional time within which to respond or otherwise appear in this
        action.


I, Clinton Strange, declare under penalty   of perjury that the facts stated herein are
true and correct.

                                                                    +
                                                               ____,2018.
                                                     Dated




                                                                        ,7cyQ      2Q
Case 6:18-cv-00180-ADA-JCM Document 10 Filed 10/11/18 Page 10 of 16




                        EXHIBIT B
       Case 6:18-cv-00180-ADA-JCM Document 10 Filed 10/11/18 Page 11 of 16
Corporations Section                                         çE o                                    Rolando B. Pablos
P.O.Box 13697                                                                                                 Secretary of State
Austin, Texas 78711-3697




                                Office of the Secretary of State


                                       CERTIFICATE OF FILING
                                                OF

                           GLOBAL VIRTUAL OPPORTUNITIES, INC.
                                              File Number: 800830111


The undersigned, as Secretary of State of Texas, hereby certifies that the Resignation of Registered
Agent for the above named entity has been received in this office and has been found to conform to the
applicable provisions of law.

ACCORDINGLY, the undersigned, as Secretary of State, and by virtue of the authority vested in the
secretary by law, hereby issues this certificate evidencing filing effective on the date shown below.

Dated: 09/18/2018

Effective: 09/18/2018




         (t


                                                                                            Rolando B. Pablos
                                                                                            Secretary of State




                               Come visit us on the internet at http://www.sos. state. tx. us/
Phone: (512) 463-5555                             Fax: (512) 463-5709                            Dial: 7-1-1 for Relay Services
Prepared by: Kasey Gunderson                          TID: 10307                                    Document: 837730540002
1018/2018           Case 6:18-cv-00180-ADA-JCM Document
                                                   Business 10
                                                            FilingsFiled
                                                                    - Status10/11/18 Page 12 of 16




      rviam Sue




  Business Filing Tracker (submitted last 30 days)

        Turnaround Times

        Documents will appear on the filing status list once they have been entered into the
        system. For documents submitted by mail, fax, or personal delivery, it generally takes at
        least one business day from the time a document has been submitted to the office for the
        document to be entered into the system and show a status of Received.

                       All or part of
                                            Global Virtual Opportunities,       Ii   Search
                      Entity Name:



             Click the View link to see the certificate or rejection notice. Please note that some documents may not yet be
             available for viewina. Clickina on a VIEW' link will ooen a new window that disolavs a PDF document.
                      Document                              Delivery
              View
                        Number
                                        Entity Name                   Expedited? Received Document Status          Filing
                                                            Method                                Type            Number
                                  GLOBAL VIRTUAL                                                      Resignation
                     837730540002 OPPORTUNITIES, Mail                                                 of
                                                                        Yes              09/18/2018                 Filed   800830111
                                         INC.                                                         Registered
                                                                                                      Agent
                                GLOBAL VIRTUAL                                                      Delivery
              view 839779610008 OPPORTUN ITI ES, Mail                                               Notice of
                                                                                         09/27/2018                 Filed   800830111
                                INC.                                                                Certified
                                                                                                      Mail




         Main Site Texas.gov             Trait Texas Homeland Security

                                                    ...:..:.::              .                         ...;.i.:::




https://webservices.sos.state.tx.us/filing-status/status.aspx                                                                           1/1
10/8/2018       Case 6:18-cv-00180-ADA-JCM Document 10 PDF
                                                 Retrieve Filed 10/11/18 Page 13 of 16




                                                            Retrieve   PDF



                         The document could not be retrieved from storage. Please try again later.




https://sosdirectwssos.state.tx.us/PDFonDemand/RetrjevepDFaspx?documentnumber83g77g6l 0008&session_code=8bM5wUarPDdFddlHNfKs...   1/1
     Case 6:18-cv-00180-ADA-JCM Document 10 Filed 10/11/18 Page 14 of 16




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


CLINTON STRANGE,
Plaintiff
                                                   6:1 8-CV-OO 1 80-ADA-JCM




V.




GLOBAL VIRTUAL OPPORTUNITIES, INC.,
Defendant




            [PROPOSED1 ORDER ON CLERK'S ENTRY OF DEFAULT
              AND MOTION FOR FINAL DEFAULT JUDGMENT
    Case 6:18-cv-00180-ADA-JCM Document 10 Filed 10/11/18 Page 15 of 16




THE COURT has reviewed the pertinent portions of the record and is otherwise fully

advised in the premises. On September 6, 2018, Defendant was served. Defendant's

response to Plaintiff's Complaint was due on September 27, 2018. However, as of October

9, 2018, Defendant has failed to respond to   Plaintiffs Complaint and, in fact, has failed to

file an appearance in this case. Accordingly, it is


ORDERED AND ADJUDGED that the Clerk of Court SHALL enter Clerk's Entry of

Default against Defendant. It is further

ORDERED AND ADJUDGED that Plaintiff SHALL file a Motion for Final Default

Judgment with respect to Defendant, in writing, duly supported by affidavits and other

documentation and a proposed final order, by ___________________, 2018. Plaintiff

SHALL

serve the Motion on Defendant to the extent required by Rule 55. Failure to file a Motion

for Final Default Judgment, which complies with the requirements of this Order, by

                        2018, will result in dismissal of Plaintiffs claims against Defendant.

DONE AND ORDERED in Chambers at                                  ,Texas this

                        2018.




                                                         Judge
                                               UNITED STATES                           JUDGE
                                                                        Clinton Strange
                                                                       7021 Winburn Drive
Case 6:18-cv-00180-ADA-JCM Document 10 Filed 10/11/18 Page 16 of 16




                                                                      Greenwood, LA 71033
                                                                                                                                                      STAGE PAID
                                                                                                                                                  L    ENV
                                                                                                                           :
                                                                                                                           go5r4TL



                                                                                                                                              GEELOOD,LA
                                                                                                                                              71033
                                                                                                                                              OCT09
                                                                                                                                              AMOU4T
                                                                                                                                                       18
                                                                                                                               1000   76701
                                                                                                                                                $1.63
                                                                                                                                              R2305H1 29624-03
                                                                                                         bifti   Ctitf
                                                                                            800 Franklin Avenue Room 38t
                                                                                            Waco   TX 76701
